Citation Nr: 9924044	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a 20 percent evaluation for service-
connected degenerative arthritis of the left knee prior to 
April 2, 1996.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative arthritis of the left knee 
from April 2, 1996.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to April 
1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection and a 10 
percent evaluation for degenerative arthritis of the left 
knee, effective from January 28, 1994 (the date on which he 
filed his claim with VA).  The veteran filed a timely appeal 
of this decision and, in the course of the appeal, he was 
granted a 20 percent evaluation for his service-connected 
degenerative arthritis of the left knee, effective from April 
2, 1996, by action of a May 1996 RO rating decision.  The 
veteran remained dissatisfied with the 20 percent rating and 
continued his appeal.  The issues before the Board for 
appellate review are entitlement to a 20 percent evaluation 
for service-connected degenerative arthritis of the left knee 
prior to April 2, 1996, and entitlement to an evaluation in 
excess of 20 percent for service-connected degenerative 
arthritis of the left knee from April 2, 1996.

In December 1997, the Board remanded the case to the RO for 
additional evidentiary and procedural development, including 
to schedule the veteran for a medical examination to address 
the question of functional loss as it pertained to his left 
knee disability.  Following this development, the RO 
confirmed the rating assigned for the left knee in a 
September 1998 rating decision and returned the case to the 
Board in December 1998.  The veteran now continues his 
appeal.


REMAND

The veteran's claims of entitlement to a 20 percent 
evaluation for his service-connected degenerative arthritis 
of the left knee prior to April 2, 1996, and entitlement to 
an evaluation in excess of 20 percent after April 2, 1996, is 
well grounded.  A claim for an increased evaluation is well 
grounded if the claimant asserts that a condition for which 
service connection has been granted has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that his service-connected left knee 
disability is worse than currently evaluated, and he has thus 
stated a well-grounded claim.  VA therefore has a duty to 
assist him in developing the facts pertinent to his claim.  
38 C.F.R. 
§ 3.159 (1998); Littke v. Derwinski, 1 Vet. App. 90 (1990).

At a July 1998 VA examination, the veteran related an 
employment history indicating that he retired from work in 
1962 and was currently in receipt of monthly payments from 
the Social Security Administration (SSA).  However, it cannot 
be presently ascertained whether or not the veteran's 
retirement was predicated on physical disability as the 
medical and administrative records which pertain to his SSA 
claim are not currently associated with his claims file.  The 
SSA records have potential relevance to the increased rating 
claim at issue, and thus a remand is warranted so that the RO 
may have opportunity to contact SSA to obtain copies of these 
records for association into the veteran's file.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 19.9 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Clarkson 
v. Brown, 4 Vet. App. 565 (1993); Baker v. Brown, 11 Vet. 
App. 163 (1998).  

The report of the VA examination in July 1998 appears to 
contain contradictory information.  For example, when 
answering certain specified questions, the examiner noted 
that the veteran had giving way and locking of the knee.  
Yet, during the narrative part of the examination, it was 
noted that there was no knee laxity.  Another examination 
must be conducted to clarify whether instability of the knee 
is present.  This is pertinent as a July 1997 opinion of the 
VA Office of the General Counsel concluded that a claimant 
who had arthritis and instability of the knee may be rated 
separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5257 (1998), and that evaluation of knee dysfunction under 
both these codes would not amount to pyramiding under 
38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 and 9-98.  This 
opinion should be considered by the RO.

Although the case had been remanded previously, in December 
1997, additional development is considered to be both 
necessary and unavoidable.  Therefore, the case is REMANDED 
to the RO for the following actions:

1.  The veteran should be asked whether 
his Social Security benefits were 
granted on the basis of age or 
disability.  If granted on the basis of 
disability, the veteran should be asked 
whether any administrative decision or 
medical records in the possession of the 
Social Security Administration would 
contain evidence mentioning his knee 
disability.  If so, the RO should 
contact SSA and request that it be 
furnished copies of all of the veteran's 
medical and administrative record 
associated with his claim for SSA 
benefits.  Any records obtained should 
then be associated with his claims file.

2.  The RO should contact the veteran 
and obtain the names and addresses of 
all health care providers who treated 
him for his left knee since July 1998 
(the date of the most recent VA 
examination of record).  Thereafter, the 
RO should obtain legible copies of all 
records that have not already been 
obtained.  Any records obtained should 
then be associated with his claims file, 
pursuant to 38 C.F.R. § 3.159 (1998).

3.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of his service-
connected degenerative arthritis of the 
left knee.  The claims folder must be 
made available to the examiner for 
review prior to the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.

(a)  The examiner should be asked to 
describe the left knee and state 
whether there are any findings of 
subluxation, instability, locking, 
swelling, or loss of range of 
motion.  The range of motion should 
be given in degrees, with the 
standard for normal motion being to 
140 degrees in flexion and 0 degrees 
of extension.  Any instability 
should be described as mild, 
moderate or severe.  

(b)  The examiner must determine 
whether the left knee exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, each of these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  

(c)  The examiner should be asked to 
express an opinion on whether the 
left knee pain could significantly 
limit functional ability during 
flare-ups or when the left knee is 
used repeatedly over a period of 
time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

(d)  If the examiner is unable to 
render any opinion requested, it 
should be so indicated on the record 
and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based should be 
set forth for the record.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims of entitlement to a 20 
percent evaluation for his service-
connected degenerative arthritis of the 
left knee prior to April 2, 1996, and 
entitlement to an evaluation in excess 
of 20 percent after April 2, 1996, on 
the basis of all the evidence of record.  
Consideration should be given to 
VAOPGCPREC 23-97 and 9-98, and a 
determination should be made as to 
whether separate ratings may be granted 
for any limitation of motion and 
instability.  As the RO rating board had 
correctly done previously, consideration 
should also be given to Fenderson v. 
West, 12 Vet. App. 119 (1999), which 
discusses the applicability of "staged" 
ratings to claims based on an original 
grant of service connection.  If the 
action taken remains adverse to the 
veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
on the matter the Board has remanded to the regional office 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  The veteran and his 
representative should then be afforded an opportunity to 
respond.

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


